Citation Nr: 0916119	
Decision Date: 04/29/09    Archive Date: 05/07/09

DOCKET NO.  05-05 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for arteriosclerotic 
heart disease (ASHD).

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The veteran had verified active service from April 1984 to 
April 1989, with three years and eleven months of prior 
active service.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, that denied service connection for bilateral 
hearing loss, tinnitus, hypertension, and ASHD.

The case was remanded to the RO by the Board in November 2007 
for additional development of the record.  

Regrettably, additional development is necessary before a 
determination on the merits can be reached.  Thus, appeal is 
once again REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran asserts that he developed hearing loss and 
tinnitus during service.  In addition, the Veteran maintains 
that hypertension, which began during service, ultimately led 
to ASHD.  

According to the January 2004 rating decision, the only 
service treatment records (STR's) found were the Veteran's 
pre-enlistment exam dated January 30, 1980, and a signed 
waiver for a separation examination dated April 16, 1989.  
The Veteran maintained, however, that he was treated for the 
claimed disabilities at various Air Force bases (AFB's) 
during service between 1981 and 1989.  Thus, the case was 
remanded to the RO, via the AMC, in November 2007 to obtain 
any additional medical records identified by the Veteran in 
support of his claims.  

Significantly, as noted by the Veteran's representative in a 
January 2009 VA Form 646 and a February 2009 Informal Hearing 
Presentation (IHP), the RO's search for additional service 
treatment records was limited because it only listed two 
facilities (Patrick AFB and Goodfellow AFB), even though the 
Veteran also reported receiving treatment at Lackland, 
Kessler, and Clark AFB's.  

VA is required to obtain relevant records from a Federal 
department or agency, including records from the service 
department.  VA may only end efforts to obtain such records 
if it is concluded that the records sought do not exist or 
that further attempts to obtain them would be futile.  
38 C.F.R. § 3.159(c)(2).  As the Board is on notice that 
additional service treatment records may be available, a 
remand is necessary so that attempts can be made to secure 
the records identified by the Veteran.

Some additional service treatment records were obtained that 
are relevant to the current appeal.  In particular, portions 
of a November 1989 and August 1991 Report of Medical 
examination shows that the Veteran has a hearing loss.  
Additionally, a blood pressure reading of 150/72 was noted.  
Given the in-service diagnosis of hearing loss and the high 
blood pressure reading on examination, VA examinations are 
necessary to determine if the Veteran's high blood pressure 
reading in service represents the onset of hypertension and 
whether the Veteran has a current hearing loss for VA 
purposes that has continued since service

In disability compensation (service connection) claims, VA 
must provide a medical examination [for a nexus opinion, as 
applicable] when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

The VA audiologist should also comment on whether the Veteran 
has a diagnosis of tinnitus, and whether it, as likely as 
not, began during service or is related thereto, to include 
as secondary to the hearing loss.  

The Veteran is claiming that he has ASHD as a result of his 
hypertension.  As such, the examiner should determine if the 
Veteran's ASHD is related to service, and/or secondary to the 
hypertension.  

The veteran should also be afforded additional opportunity to 
obtain and submit any additional relevant medical records 
pertinent to his claims for service connection.  

Accordingly, the case is REMANDED for the following action:

1.  With appropriate authorization from 
the Veteran, obtain and associate with the 
claims file all treatment records of the 
Veteran pertinent to the claims of service 
connection for hearing loss, tinnitus, 
hypertension and ASHD, on appeal that have 
not been previously secured, including, 
but not limited to, records identified by 
the Veteran from Lackland AFB in 1981, 
Kessler AFB from 1982 to 1985, and Clark 
AFB in the Philippines from 1985 to 1987.  
(See Informal Hearing Presentation of 
January 2009, p.2).  Also obtain and 
associated with the claims file all VA 
records pertinent to the Veteran's claims.

2.  Schedule the Veteran for a VA 
audiology examination to determine the 
current nature and likely etiology of the 
hearing loss.  The claims folder must be 
made available to and reviewed by the 
examiner in conjunction with the requested 
study.  The examiner should elicit from 
the Veteran and record a full clinical 
history referable to the claimed hearing 
loss.  The examiner should first identify 
if any such hearing loss exists, and if 
so, should provide an opinion, with 
adequate rationale, as to whether it is at 
least as likely as not (a 50 percent or 
greater probability) that any current 
hearing loss had its onset during service, 
based on all of the pertinent VA and 
private medical evidence in the claims 
file.  In particular, the examiner should 
consider the Veteran's service treatment 
record showing a hearing loss in 1989.   
The examiner should also consider whether 
the Veteran has a diagnosis of tinnitus, 
and whether this too, had its onset during 
service.  In addition to the service 
treatment records, the examiner should 
consider the other service records and VA 
records, and any additional pertinent 
medical evidence that is obtained and 
associated with the claims file subsequent 
to this remand.  All findings must be 
reported in detail and all indicated 
testing must be accomplished.

3.  Schedule the Veteran for a VA 
cardiology examination to determine the 
current nature and likely etiology of the 
hypertension and ASHD.  The claims folder 
must be made available to and reviewed by 
the examiner in conjunction with the 
requested study.  The examiner should 
elicit from the Veteran and record a full 
clinical history referable to the claimed 
hypertension and ASHD.  The examiner 
should first identify if any such 
hypertension and/or ASHD exists, and if 
so, should provide an opinion, with 
adequate rationale, as to whether it is at 
least as likely as not (a 50 percent or 
greater probability) that any current 
hypertension and/or ASHD had its onset 
during service, or within the first post-
service year, based on all of the 
pertinent VA and private medical evidence 
in the claims file, and, whether the ASHD 
resulted from, or is aggravated by, the 
hypertension.  In particular, the examiner 
should consider the Veteran's service 
treatment record showing a high blood 
pressure reading in 1989.  In addition to 
the service treatment records, the 
examiner should consider the other service 
records and VA records, and any additional 
pertinent medical evidence that is 
obtained and associated with the claims 
file subsequent to this remand.  All 
findings must be reported in detail and 
all indicated testing must be 
accomplished.

4.  Then, readjudicate the Veteran's 
claims for entitlement to service 
connection for hearing loss, tinnitus, 
hypertension, and ASHD, based on all of 
the evidence of record, as well as any 
additional evidence submitted in response 
to this remand.  If any action taken is 
adverse to the Veteran, he should be 
furnished a supplemental statement of the 
case and afforded an appropriate 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

